  Case 2:20-cv-00078-JRG Document 5 Filed 04/27/20 Page 1 of 2 PageID #: 20



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 CELLULAR COMMUNICATIONS                           §
 EQUIPMENT LLC,                                    §
                                                   §
        Plaintiff,                                 §          C.A. No. 2:20-cv-00078
                                                   §
 v.                                                §          JURY TRIAL DEMANDED
                                                   §
 HMD GLOBAL OY,                                    §
                                                   §
         Defendant.                                §


                                 NOTICE OF APPEARANCE

       Please take notice that the undersigned hereby enters an appearance as counsel for, and

on behalf of, Cellular Communications Equipment LLC and hereby requests, pursuant to the

Federal Rules of Civil Procedure, that copies of all notices and pleadings given or filed in this

case be given and served upon the undersigned at the following address and telephone number:


                                      Jonathan H. Rastegar
                                      Texas Bar No. 24064043
                                      Bragalone Conroy PC
                                      2200 Ross Avenue
                                      Suite 4500W
                                      Dallas, TX 75201
                                      Tel: (214) 785-6670
                                      Fax: (214) 785-6680
                                      jrastegar@bcpc-law.com




NOTICE OF APPEARANCE                                                                                1
  Case 2:20-cv-00078-JRG Document 5 Filed 04/27/20 Page 2 of 2 PageID #: 21




Dated: April 27, 2020                    Respectfully submitted,

                                         /s/Jonathan H. Rastegar
                                         Jeffrey R. Bragalone (lead attorney)
                                         Texas Bar No. 02855775
                                         Jonathan H. Rastegar
                                         Texas Bar No. 24064043
                                         Jerry D. Tice II
                                         Texas Bar No. 24093263

                                         BRAGALONE CONROY PC
                                         2200 Ross Avenue
                                         Suite 4500W
                                         Dallas, TX 75201
                                         Tel: (214) 785-6670
                                         Fax: (214) 785-6680
                                         jbragalone@bcpc-law.com
                                         jrastegar@bcpc-law.com
                                         jtice@bcpc-law.com


                                         ATTORNEYS FOR CELLULAR
                                         COMMUNICATIONS EQUIPMENT
                                         LLC




NOTICE OF APPEARANCE                                                            2
